Citation Nr: 1221267	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral inguinal hernias. 


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that granted service connection for bilateral inguinal hernias and assigned a noncompensable evaluation effective from July 6, 2005. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for his bilateral inguinal hernias.  He reports that his hernias are recurring and the pain keeps him up at night.  In May 2012 written argument, his representative reported that the Veteran had pain due to post-operative adhesions and/or scarring.  He maintains that a 20 percent rating is warranted.

The Board observes that Veteran's most recent VA examination was in April 2007.  The examination report does not contain any findings with respect to post-operative scars.  Also, treatment records in the claims file are current only through December 2008 and records subsequent to that date are not available via Virtual VA.  In this regard, the Board observes that the Veteran reports receiving treatment for this condition at the Alexandria, Louisiana, VA Medical Center (VAMC).  Thus, on remand, any additional pertinent VA treatment records dated after December 2008 must be associated with the claims folder.  See 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

In light of the Veteran's statements regarding his pain and scars and the likelihood that there are outstanding records of his VA treatment, and given his report regarding the nature of his post-operative scars, the Board finds that it has no discretion and must remand this case to afford the Veteran a contemporaneous VA examination to determine the nature, extent, and severity of his service-connected disability pursuant to 38 C.F.R. § 3.159(c)(4).  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his disability.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain these records.  Obtain complete copies of VA outpatient treatment records dated from December 2008 to the present and associate these records with the claims file.  This should specifically include any records of his care at the Alexandria, Louisiana, VAMC.

2. Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the symptoms of his bilateral inguinal hernias.  He should be provided an appropriate amount of time to submit this lay evidence.

3. After associating any pertinent outstanding records, arrange for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral inguinal hernias.  The claims folder should be reviewed by the examiner and all necessary tests should be conducted.  All findings must be set forth in the examination report.  

The examiner should render findings as to whether the Veteran's hernias are (i) small, reducible, or without true hernia protrusion, (ii) postoperative recurrent, readily reducible and well supported by truss or belt, (iii) small, postoperative recurrent, or unoperated irremediable, not well supported by truss or belt, or not readily reducible, or (iv) large, postoperative, recurrent, not well supported under ordinary conditions, and not readily reducible, when considered inoperable.  

The examiner should also indicate the nature, extent, number and severity of any scar(s) associated with the right and left inguinal hernia repairs.  In doing so, the examiner should note the size of any scar(s) that are present and state whether it is (they are) tender and/or painful or cause limitation of motion and/or function.

The examiner should provide a complete rationale for any opinion rendered.  

4. Then, readjudicate the claim.  In doing so, the RO must specifically consider whether a separate compensable rating is warranted for the Veteran's scars.  The Veteran and his representative must be furnished with a supplemental statement of the case (SSOC) and thereafter provided a reasonable period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

